DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 8/17/2020 is acknowledged.
Claims 16-20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/17/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schenker et al. (US 2020/0066629) (“Schenker”) in view of Lee et al. (US 2018/0294225) (“Lee”). 
With regard to claim 1, figures 21F-21I of Schenker discloses that a method of forming cut conductive lines (2142, 2144), comprising: a plurality of vias 2132A in a dielectric cover layer 2130’; forming a fill layer 2134 on the dielectric cover layer 21430’; forming a planarization layer opening (“left-hand side opening of FIG. 21G”, par [0434]) through the fill layer 2314, wherein the planarization layer opening (“left-hand side opening of FIG. 21G”, par [0434]) is positioned between two adjacent [vias] 2132A; and forming a separator 2138 in the planarization layer opening (“left-hand side opening of FIG. 21G”, par [0434]).
Schenker does not disclose forming a sacrificial via plug in each of a plurality of vias. 

Therefore, it would have been obvious to one of ordinary skill in the art to form the metal lines of Schenker as the polysilicon plugs as taught in Lee in order to provide a self-aligned interconnect structure.  See par [0040] of Lee. 
With regard to claim 2, figures 21F-21I of Schenker discloses that the separator 2138 is made of an electrically insulating, dielectric material (“dielectric material 2138”, par [0435]).
With regard to claim 3, figures 21F-21I of Schenker discloses that the separator 2138 includes a separator projection (dielectric material 2138 below top surface of patterned lower portion 2130’) extending below the top surface of the dielectric cover layer (2130’, 2124).
With regard to claim 4, Schenker does not disclose that the sacrificial via plugs are made of a material selected from the group consisting of polycrystalline or amorphous silicon, polycrystalline or amorphous germanium, polycrystalline or amorphous silicon-germanium, titanium oxide (TiO), aluminum oxide (AlO), or a combination thereof.
However, figure 2D of Lee discloses that the sacrificial via plugs 42 are made of a material selected from the group consisting of polycrystalline (“sacrificial plug layer 41 may be formed of or include, for example, a poly-silicon layer“, par [0037]) or amorphous silicon, polycrystalline or amorphous germanium, polycrystalline or amorphous silicon-germanium, titanium oxide (TiO), aluminum oxide (AlO), or a combination thereof.

With regard to claim 5, figures 21F-21I of Schenker discloses removing the fill layer (“filled sacrificial material 2134' is removed”, par [0436]).
With regard to claim 6, Schenker does not disclose removing the sacrificial via plugs.
However, figure 2D of Lee discloses removing (“sacrificial plugs 42 are removed”, par [0064]) the sacrificial via plugs 42.
Therefore, it would have been obvious to one of ordinary skill in the art to form the metal lines of Schenker as the polysilicon plugs as taught in Lee in order to provide a self-aligned interconnect structure.  See par [0040] of Lee. 
With regard to claim 7, figures 21F-21J of Schenker discloses forming a conductive layer 2144 in the plurality of vias 2132A.
With regard to claim 8, figures 21F-21J of Schenker discloses removing a portion of the conductive layer (2142, 2144), so the height of the conductive layer (2142, 2144) is equal (“planarizing one or more metal layers”, par [0437]) to or less than the height of the separator 2140A.

Allowable Subject Matter
Claim 9 contains allowable subject matter however, an outstanding rejection remains as recited above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.